Citation Nr: 1604347	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  07-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to increased initial ratings for right knee instability, not separately rated prior to July 3, 2008; rated 10 percent as of July 3, 2008; and rated 20 percent as of December 10, 2012.

2.  Entitlement to increased initial ratings for right knee limitation of motion rated 0 percent prior to December 10, 2007, and rated 10 percent as of December 10, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2010.  The Board remanded the case for additional development in July 2010, June 2012, and December 2013.  In a November 2014 decision, the Board denied the Veteran's claims.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a May 2015 Order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Joint Motion noted that a number of documents were missing from the claims file, including an April 2010 hearing transcript, July 2010 and June 2012 remands, a March 2006 rating decision, and private treatment records from Dr. M. P. dating from December 2007 to February 2008.  While the Board has been successful in obtaining copies of the hearing transcript and prior remands, the rating decision and private treatment records remain outstanding.  The Board notes that other relevant documents are also missing, including the notice of disagreement, statement of the case, and substantive appeal.  The record indicates that the first volume of the paper claims file was not scanned into the electronic claims file.  Thus, volume one of the paper claims file should be scanned into the electronic claims file and the above noted documents should be specifically added to the electronic claims file.  

To ensure a current record, the Veteran should be asked to provide the names of all healthcare providers who have treated his right knee disabilities since the August 2014 supplemental statement of the case.  The record also contains VA treatment notes through January 2015.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Locate the first volume of the Veteran's paper claims file and scan it into the electronic claims file.  Specifically, ensure that a March 2006 rating decision, notice of disagreement, statement of the case, substantive appeal, and private treatment records from Dr. M. P. dating from December 2007 to February 2008 have been added to the claims file.  

2.  If the first volume of the Veteran's paper claims file cannot be located, then the Veteran should be notified of the situation and asked to submit copies of any relevant documents in his possession.  

3.  Obtain any VA treatment records since January 2015.

4.  Ask the Veteran to provide the names of all healthcare providers who have treated his right knee disabilities since the August 2014 supplemental statement of the case.  After obtaining any relevant releases, request all adequately identified records.

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

